Title: To Alexander Hamilton from John Guillemard, 22 February 1803
From: Guillemard, John
To: Hamilton, Alexander



Gower Street. [London] 22 feb. 1803.
Sir

I take the liberty of introducing to your acquaintance and recommending to your attentions the Earl of Selkirk a young Nobleman whose merits you will soon be able to appreciate and respect. I shall be excused for my motive’s sake, which is not only to render him Service but to assure you that neither time nor distance have diminished the high sense I entertain of the attentions with which you sometimes honoured me during my residence in the United States. I have the honour to be Sir your obliged and obedt. humble servant.

J. Guillemard.
Gen. A. Hamilton &c &c

